                        Case 4:19-cv-01843-KAW Document 50-2 Filed 01/30/20 Page 1 of 2



                 1     DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                 2     ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                 3     ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                 4     Menlo Park, CA 94025
                       Telephone:     650 614 7400
                 5
                       ROBERT M. LOEB (pro hac vice pending)
                 6     rloeb@orrick.com
                       JAMES A. FLYNN (pro hac vice pending)
                 7     jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                 8     1152 15th Street NW
                       Washington, DC 20005
                 9     Telephone:    202 339 8475
                10     Attorneys for Proposed Intervenor
                       SYNOPSYS, INC.
                11

                12                                      UNITED STATES DISTRICT COURT

                13                                NORTHERN DISTRICT OF CALIFORNIA

                14                                           OAKLAND DIVISION

                15     THE CENTER FOR INVESTIGATIVE                       Case No. 4:19-cv-01843-KAW
                       REPORTING AND WILL EVANS,
                16
                                          Plaintiffs,
                17                                                        [PROPOSED] ORDER GRANTING
                              v.                                          SYNOPSYS, INC.’S MOTION TO
                18                                                        SHORTEN TIME UNDER
                       U.S. DEPARTMENT OF LABOR,                          CIVIL L.R. 6-3
                19
                                          Defendant.
                20

                21
                                                             [PROPOSED] ORDER
                22

                23                   Synopsys, Inc.’s (“Synopsys”) Motion to Shorten Time Under Civil L.R. 6-3, filed

                24     on January 30, 2020, for an Order to expedite the date of the hearing on Synopsys’ Motion to

                25     Stay and Maintain the Status Quo (“Stay Motion”) from March 5, 2020 to February 6, 2020,

                26     having been heard; and GOOD CAUSE APPEARING TO THE SATISFACTION OF THE

                27     COURT THAT Synopsys would suffer substantial harm if the Court did not shorten time to hear

                28     the Stay Motion,
ORRICK, HERRINGTON &
   SUTCLIFFE LLP                                                                   [PROPOSED] ORDER GRANTING SYNOPSYS’ MOTION TO
                                                                                                 SHORTEN TIME UNDER CIVIL L.R. 6-3
                                                                                                             [4:19-CV-01843-KAW]
                        Case 4:19-cv-01843-KAW Document 50-2 Filed 01/30/20 Page 2 of 2



                  1           NOW THEREFORE Synopsys’ motion is hereby GRANTED; and it is

                  2           FURTHER ORDERED that Synopsys’ Stay Motion shall be heard on February 6, 2020 at

                  3    1:30 pm; and it is

                  4           FURTHER ORDERED that any party opposing the Stay Motion shall file its opposition

                  5    no later than February 4, 2020; and it is

                  6           FURTHER ORDERED that Synopsys shall file its reply no later than February 5, 2020.

                  7           IT IS SO ORDERED.

                  8
                       Dated: ______________, 2020
                  9
                10                                                 By:
                                                                         HON. KANDIS A. WESTMORE
                11                                                       U.S. MAGSITRATE JUDGE
                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                               [PROPOSED] ORDER GRANTING SYNOPSYS’ MOTION TO
                                                                    -2-                       SHORTEN TIME UNDER CIVIL L.R. 6-3
                                                                                                          [4:19-CV-01843-KAW]
